DETAILED ACTION
This Office Action is in response to the communication filed on 05/19/2020. 
Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, and 12 are objected to because of the following informalities: 
"at least one of the following group:" as recited in claims 6 and 12 should read "at least one of".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites "the communication protocol used to convey the command," however it is unclear whether it refers to one of a communication protocol in the "set of communication protocols" recited in line 3 of claim 1, or it refers to some other communication protocol. Claims 4, 8, and 11 also have similar issue. For the purpose of examination, "the communication protocol" has been interpreted as referring to any communication protocol.
There is insufficient antecedent basis for the limitation "the transport layer" as recited in claims 2, and 9. 
There is insufficient antecedent basis for the limitation "the transport layer protocol" as recited in claims 4, and 11. 
Claim 14 recites "A host device embedding a secure element according to claim 9", however, no transitional phrases, such as, "comprising" are found in the claim. It is unclear what element, if any, is recited in the body of the claim, that is, the scope of the claim is unclear with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim, or what limitations should be considered as the body/preamble of the claim. In addition, it is unclear how the host device is embedding a secure element, further 
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 8 recites in the body of the claim a processor and an operating system comprising a ruling data and a supervisor agent which can all be software (processors can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software"), note that the specification does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Khan et al. (US 2015/0178723).
Claim 1, Taveau teaches: 

Taveau teaches said command and the ruling data (see above) and does not appear to explicitly teach but Khan teaches whether Card Lock, Card Terminate and Final Application privileges as defined by GlobalPlatform Card Specification are authorized or forbidden and to deny or to authorize execution of a command based on a ruling data. (e.g. [0025], "ISD 152 may include a key 155i that may also be known to a trusted service manager associated with that security domain…ISD 152 may also include or be in any way associated with a contactless registry services ("CRS") applet or application 153i that may be configured to provide local functionality to electronic device 100 for modifying the life cycle state 157 (e.g., activated, deactivated, locked, etc.) of certain security domain elements and sharing certain output information 115o about certain security domain elements in certain life cycle states with a user of device 100 (e.g., via a user I/O interface 114a). For example, as shown, CRS application 153i may include a CRS list 151 that may maintain a list of the current life cycle state of each security domain element on secure element 145…where CRS application 153i may be configured to share the life cycle state of one or more security domain elements of secure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Khan into the invention of Taveau, and the motivation for such an implementation would be for the purpose of allowing an electronic device to mark a security domain element for deletion without requiring authentication and/or secure channel setup and/or network connectivity with a trusted service manager for convenience and providing a new layer of security and a more seamless user experience when managing credentials on the electronic device (Khan [0003], [0032]-[0033], [0041]).
Claim 2, Taveau-Khan combination teaches wherein the operating system uses the transport layer of the identified communication protocol as a discriminator to deny or to authorize execution of said command based on the ruling data. (Khan [0041]-[0044], [0047], [0066])
Claim 7, Taveau-Khan combination teaches wherein the secure element is an embedded secure element, an integrated secure element, a secure enclave, a smart card or a Machine-To-Machine device. (e.g. Taveau [0005], [0016], [0018])

Claim 9, this claim is directed to a secure element containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 13, this claim is directed to a secure element containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 14, Taveau-Khan combination teaches A host device embedding a secure element according to claim 9. (e.g. Taveau fig. 1, [0015]-[0018]; Khan fig. 4, [0025])
Claim 15, Taveau-Khan combination teaches wherein the host device is a phone, a watch, a pair of glasses, a car, a meter, a drone or a robot. (e.g. Taveau fig. 1, [0015]; Khan fig. 4, [0063])
Claims 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Khan et al. (US 2015/0178723) further in view of Yang (US 2018/0084426).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Yang into the invention of Taveau-Khan combination, and the motivation for such an implementation would be for the purpose of secure control of profile policy rules to prevent fraud (Yang [0004]-[0005]).
Claim 10, this claim is directed to a secure element containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 4, 6, and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Khan et al. (US 2015/0178723) further in view of Boudou et al. (US 2008/0163352).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Boudou into the invention of Taveau-Khan combination, and the motivation for such an implementation would be for the purpose of assuring the exchange between the a smart card and a terminal and detecting and as needed correcting transmission errors (Boudou [0093]).
Claim 6, Taveau-Khan combination teaches wherein the set of communication protocols comprises at least one of the following group: SWP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Boudou into the invention of Taveau-Khan combination, and the motivation for such an implementation would be for the purpose of assuring the exchange between the a smart card and a terminal and detecting and as needed correcting transmission errors (Boudou [0093]).
Claim 11, this claim is directed to a secure element containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 12, this claim is directed to a secure element containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Khan et al. (US 2015/0178723) in view of Boudou et al. (US 2008/0163352) further in view of Yang (US 2018/0084426).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Yang into the invention of Taveau-Khan-Boudou combination, and the motivation for such an implementation would be for the purpose of secure control of profile policy rules to prevent fraud (Yang [0004]-[0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0111546 discloses a system for managing secure elements. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/AMIE C. LIN/Primary Examiner, Art Unit 2436